DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 9/17/2021.  Claims 32, 36, 39-40, 44-45, 48-49, 58, and 60-61 are amended and claims 32-62 are currently pending.

Drawings
The drawings were received on 9/17/2021.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “an adjustable selection device” in Claim 32 and “a device for polarization-dependent splitting” in Claim 60.
For the purposes of examination, the adjustable selection device will be interpreted as a movable beam diverting structure in Applicant’s disclosure.  In the 9/17/2021 Remarks, Applicant contends that this interpretation is too narrow in light of [0028] of the PG Pub. Of the instant application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In light of Applicant’s 9/17/2021 Remarks, Applicant regards the corresponding structure to the claimed “adjustable selection device” to be supported in [0028] of the Application’s publication, at least. This disclosure recites “[t]herefore, in principle, the selection device can be any type of beam-deflecting device that is suitable for switching between beam paths” and [i]n principle, use can also be made here of electro-optic components”.  As the claim has been argued to be limited by these corresponding structures, the claim is now taken to capture a Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007)
The previous action attempted to clarify the broadest reasonable interpretation of the claim in light of the specific embodiments evidenced as possessed in the original Specifications.  The 9/17/2021 arguments point to a portion of the Specifications which discusses embodiments “in principle”, do not implicit or explicit embodiments, and do not clearly evidence possession of embodiments beyond those explicitly evidenced as possessed as previously stated.  Taking only the electro-optic component specie that is presented in the [0028] portion pointed to by Applicant, a person having ordinary skill in the art would not understand there to be a possessed specie performing the claimed selection with electro-optic means that would be considered an equivalent under 35 U.S.C. 112(f).  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim limitation “an adjustable selection device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, in light of the 9/17/2021 Remarks, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. On page 13 of the Remarks, Applicant argues that “movable” is “overly limiting” as [0028] of the PG Pub recites “[t]herefore, in principle, the selection device can be any type of beam-deflecting device that is suitable for switching between beam paths. In principle, use can also be made here of electro-optic components.” As a person of ordinary skill in the art would understand “in principle” to convey, the Applicant does not offer an enabled disclosure that has been reduced to practice beyond the actuatable/movable embodiments disclosed therein. In terms of relying on 35 U.S.C. 112(f) to incorporate structure that corresponds to the means for performing the recited function, Applicant’s arguments in light of [0028] of the Specifcation appear to include any structure capable of performing the function of adjustably selecting.  A person having ordinary skill in the art would not understand the metes and bounds of the claimed invention so-limited.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrasing of the claim limitation “an effective axis of the first spatial light modulator (SLM) is arranged at an angle that differs by 90 degrees in comparison with an effective axis of the second spatial light modulator (SLM) relative to a polarization of light in the illumination beam path and/or the detection beam path” do not definitely lay out the metes and bounds of the claim.  In particular the claim appears to define an angle of an axis “in comparison with” 
Additionally, Applicant argues on 9/17/2021 that the term “effective axis” of an SLM is known to be “in the plane of the SLM” on account of the commonly embodied nematic SLMs.  Examiner disagrees that the expression would have been understood by a person having ordinary skill in the art.  In general, the optical axis of an SLM would be understood to be a normal vector to the predominant plane of the SLM structure.  A prior art search in both patent and non-patent literature demonstrates that there are no clear metes and bounds of the phrase “effective axis” in relation to an SLM. This is not a term of art but rather Applicant’s lexicography and as such the term is required to be clearly defined to a person having ordinary skill in the art.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 34, 36-37, 42, 44, 54-55, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2015/0077844 to Singer et al. (hereinafter Singer).
Regarding claim 32, Singer discloses an apparatus for beam manipulation for a scanning microscope, the apparatus comprising excitation light (emitted from laser 3, Figs. 2-3) 
Singer is silent as to the structure of the unlabeled mirror serving to split light emitted from the laser 3 and returning to the detector 16.  In the embodiment of Fig. 1, Singer discloses emission filter 6 as performing the claimed color splitting function for the well-known purpose to optically filter the detection signal and thus improve signal to noise ratios in specimen imaging 
Regarding claim 34, Singer discloses the selection device is positioned in a collimated region of at least one of the illumination or the detection beam path (Figs. 2-3).
Regarding claim 36, Singer discloses mechanical means for pivoting the selection device into and out of at least one of the illumination or the detection beam path or for pushing said selection device into or out of at least one of said illumination or said detection beam path (Figs. 2-3; [0093]).
Regarding claim 37, Singer discloses an angle position of the selection device is adjustable (Figs. 1-2). This claim neither narrowly limits “an angle position of the selection device” relative to any structure or particular geometry, nor limits “is adjustable” relative to a timeframe before, during, or after manufacturing of the device.  A design choice to provide the triangular deflecting portion of 27 is considered to be adjusting an angle relative to feasible alternatives.
Regarding claim 42, Singer discloses the selection device has at least one of: a plurality of different color splitters or a plurality of mirrors (mirror surfaces of unlabeled triangular deflecting element in element 27, Figs. 2-3).
Regarding claim 44, Singer discloses a position of a beam engagement (surfaces of unlabeled triangular deflection element of element 27, Figs. 2-3) of the selection device lies away from an optical axis of at least one lens group (off-center with respect to lens 30 axis, Fig. 3).
Regarding claim 54, Singer discloses at least one multi-lens array is positioned in at least one of the illumination beam path or a detection beam path (Figs. 2-3).
Regarding claim 55, Singer discloses at least one multi-lens array is positioned in at least one of the illumination beam path or a detection beam path in the additional optical section (Fig. 2-3).
Regarding claim 62, Singer discloses a microscope comprising an apparatus for beam manipulation as claimed in claim 32, comprising at least one microscope objective (objective 10, Fig. 2-3) and a detector device (detector 16, Fig. 2-3) for detecting detection light emitted by a sample, wherein the pupil planes of the additional optical section are situated in planes that are optically conjugate to a pupil plane of the microscope objective.

Claims 33 are rejected under 35 U.S.C. 103 as being unpatentable over Singer as applied to claim 32 above, and further in view of US Pat. 8,699,132 to Iketaki (hereinafter Iketaki).
Regarding claim 33, Singer discloses the claimed invention as cited above though does not explicitly disclose the scanner is positioned in a pupil plane.
Iketaki discloses the scanner is positioned in a pupil plane (scanner 63 in pupil conjugate plane, Fig. 8).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the scanner in the pupil plane as taught by Iktaki with the system as disclosed by Singer.  The motivation would have been to reduce illumination vignetting (col. 22, ll. 48-63).


Claim 35, 38, 45, 48-50, 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer as applied to claim 32 above, and further in view of DE 10 2014 017 003 to Schwedt (hereinafter Schwedt).
Regarding claim 35, Singer discloses the claimed invention as cited above though does not explicitly disclose the selection device is positioned in a divergent or convergent region of at least one of the illumination or the detection beam path.
Schwedt discloses the selection device is positioned in a divergent or convergent region of at least one of the illumination or the detection beam path (light exiting lens L3 and impinging on surface U2, Fig. 1).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the optical arrange of the adaptive optical element surface (U2) at a diverging portion of the illumination beam as taught by Schwedt with the system as disclosed by Singer.  The motivation would have been to provide multi-beam sample illumination with reduced astigmatism ([0035],[0041]).
Regarding claim 38, Singer discloses the claimed invention as cited above though does not explicitly disclose the selection device comprises at least one color splitter.
Schwedt discloses the selection device comprises at least one color splitter (Fig. 3; [0051]-[0056]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to embody the selection device as a color splitter as taught by Schwedt with the system as disclosed by Singer.  The motivation would have been to decouple the illumination and detection paths, thereby avoiding the adaptive optical element effect on image formation at the receiver ([0051]-[0057]).
Regarding claim 45, Singer discloses the claimed invention as cited above though does not explicitly disclose a first pupil plane a second pupil plane are formed in the additional optical section with the aid of a first lens group and a second lens group.
Schwedt discloses a first pupil plane (pupil plane P1, Fig. 1) and a second pupil plane (pupil plane P2, Fig. 1) are formed in the additional optical section with the aid of a first lens group (lenses L1 and L2, Fig. 1) and a second lens group (lenses L3 and L2, Fig. 1).

Regarding claim 48, Singer discloses at least one of: the first lens group or the second lens group, is passed through twice by the excitation light (Fig. 2-3).
Regarding claim 49, Singer discloses at least one of: the first lens group or the second lens group, is passed through twice by the excitation light in opposite directions (Fig. 2-3).
Regarding claim 50, Singer discloses the claimed invention as cited above though does not explicitly disclose at least one of an SLM (spatial light modulator), a DMD (digital mirror device), or a MEMS (micro-electromechanical system) is positioned in at least one of the additional pupil planes.
Schwedt discloses at least one of an SLM (spatial light modulator), a DMD (digital mirror device), or a MEMS (micro-electromechanical system) is positioned in at least one of the additional pupil planes.
Regarding claim 57, Singer discloses the claimed invention as cited above though does not explicitly disclose a first pupil plane and a second pupil plane are formed in the additional optical section and wherein a first spatial light modulator (SLM) is arranged in the first pupil plane and a second spatial light modulator (SLM) is arranged in the second pupil plane.
Schwedt discloses a first pupil plane (plane of SLM and AOE, Figs. 2-3) and a second pupil plane (plane of SLM and AOE, Figs. 2-3) are formed in the additional optical section and wherein a first spatial light modulator (SLM) (a portion of SLM, Figs. 2) is arranged in the first pupil plane and a second spatial light modulator (SLM) (a remaining portion of SLM, Figs. 2) is arranged in the second pupil plane.  The spatial light modulator necessarily has spatially distinct portions that respectively operate as spatial light modulators and read on the claimed invention.  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide pupil planes in the additional optical section as taught by Schwedt with the system as disclosed by Singer.  The motivation would have been to provide multi-beam sample illumination with reduced astigmatism ([0035],[0041]).

Claims 39, 41 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer as applied to claim 32 above, and further in view of US Pat. 9,069,167 to Nishiwaki (Nishiwaki).
Regarding claims 39 and 41, Singer discloses the claimed invention as cited above though does not explicitly disclose switching device for activating and deactivating the illumination light is present in the illumination beam path, in particular upstream of the principal color splitter, and wherein the adjustable selection device is embodied as a polarization filter with a wavelength-dependent effect.
Nishiwaki discloses a switching device for activating and deactivating the excitation light located in the illumination beam path, and wherein the adjustable selection device is embodied as a polarization filter with a wavelength-dependent effect (a first illumination optical system 105 with wavelength filter 104 and polarization filter 107 upstream from splitter 110, Fig. 4).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed switching device as taught by Nishiwaki with the system as disclosed by Singer.  The motivation would have been to reduce image noise (col. 7 ll. 49-61).
Regarding claim 59, Singer discloses two spatial light modulators. 
Singer discloses the claimed invention as cited above though does not explicitly disclose a polarization rotation device. 

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a polarization rotation device as taught by Nishiwaki with the system as disclosed by Singer.  The motivation would have been to reduce image noise (col. 7 ll. 49-61).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Singer as applied to claim 32 above, and further in view of EP 3153906 to Engelhardt (hereinafter Engelhardt).
Regarding claim 40, Singer discloses the claimed invention as cited above though does not explicitly disclose the illumination beam path is subdivided into a plurality of partial beams, the apparatus further comprising polarization-rotating elements for providing different polarizations, wherein at least one polarization rotating element is located in the beam path of each of the partial beams and a switching device for switching between one or more of the partial beams. 
Engelhardt discloses the illumination beam path is subdivided into a plurality of partial beams (via splitter 14, Fig. 2; [0039]-[0040]), the apparatus further comprising polarization-rotating elements (waveplates 52 and 51, Fig. 2) for providing different polarizations, wherein at least one polarization rotating element is located in the beam path of each of the partial beams (Fig. 2) and a switching device (Pockel cell 18, Fig. 2) for switching between one or more of the partial beams (“ the birefringent electro-optical element 18 is active, and the two partial beams 17 and 15 of the fluorescence light 6 are diverted from the beam path of the light 3 coming from the light source 2 by means of the polarization beam splitters 14”; ([0039]-[0040]). 
.

Claims 52 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer as applied to claim 32 above, and further in view of US Pat. 9,778,573 to Tang et al. (hereinafter Tang).
Regarding claim 52, Singer discloses the claimed invention as cited above though does not explicitly disclose an intermediate image plane is formed in the additional optical section and wherein a device for light modulation is positioned in the intermediate image plane.
Tang discloses an intermediate image plane is formed in the additional optical section and wherein a device for light modulation is positioned in the intermediate image plane. (mirror 40 at image plane 45, Fig. 1A; col. 3, ln. 32-col. 4, ln. 28).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a digital mirror device at an image plane as taught by Schwedt with the system as disclosed by Singer.  The motivation would have been “masking the unwanted diffraction pattern and by allowing the DMD to independently control of the light energy that can be delivered to specific” (col. 3, ll. 39-53).
Regarding claim 53, Singer discloses the claimed invention as cited above though does not explicitly disclose an intermediate image plane is formed in the additional optical section, an adaptive element being positioned in said intermediate image plane for the purposes of beam shaping of the excitation light.
Tang discloses an intermediate image plane is formed in the additional optical section, an adaptive element being positioned in said intermediate image plane for the purposes of 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a digital mirror device at an image plane as taught by Schwedt with the system as disclosed by Singer.  The motivation would have been “masking the unwanted diffraction pattern and by allowing the DMD to independently control of the light energy that can be delivered to specific” (col. 3, ll. 39-53).

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Singer as applied to claim 32 above, and further in view of US PG Pub. 2011/0109958 to Yokoi (hereinafter Yokoi).
Regarding claim 60, Singer discloses the claimed invention as cited above though does not explicitly disclose a device for splitting of at least one of the illumination beam path or the detection beam path in the additional optical section (splitter proximal to lens 25 splits emitted light from laser 3 and detected light received by imager 16 necessarily, Figs. 2-3), and at least one of a lens or a mirror (lenses 30 and 31 and unlabeled triangular mirror of relay optics element 27, Figs. 2-3), for guiding the split components of light of at least one of the illumination beam path or the detection beam path with different polarizations onto two different spatial light modulators or onto different regions of one and the same spatial light modulator in a pupil plane in the additional optical section (Fig. 2-3).
Yokoi discloses a device for polarization-dependent splitting (“PBS 54 is an optical element that reflects incoming light or passes incoming light, according to the polarization direction”; col. 13, ll. 25-41) of at least one of the illumination beam path or the detection beam path in the additional optical section (portion including PBS 54, mirrors 56 and 6, and PBS 57, Fig. 5), and at least one of a lens or a mirror (mirrors 56, and 6, Fig. 5), for guiding the split components of light of at least one of the illumination beam path or the detection beam path with 
The clarity of this claim would be improved and differentiate over Yokoi by requiring “both” split components to be guided as opposed to allowing for partial guiding of the split components to the claimed SLM configuration.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a polarization splitter as taught by Yokoi with the system as disclosed by Singer.  The motivation would have been to control the relative intensity ratio of polarizations impinging an imaged sample as well as the phase of the illumination pattern (col. 13, ln. 9-col. 14, ln. 12).

Response to Arguments
Applicant’s arguments and amendments have been fully considered the previous objections and rejections presented previously have been withdrawn unless repeated above. 
A portion of Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive.
On page 15 of the Remarks, Applicant argues that Claim 58 is definite.  As stated in the rejection above, the “effective axis” limitation would not have been understood by a person having ordinary skill in the art as it is not a term of art, is not clearly defined in the disclosure, and cannot be understood with a plain meaning of the phrase. Further, the remaining arguments related to Claim 58 on page 16 of the Remarks are not features within the claim but rather a specific embodiment that may be within an unreasonably narrow interpretation of the language.
On pages 17-18 of the Remarks, Applicant argues that the amended language requiring two reflections at the selection device and at least two further reflections within the additional optical section overcomes the cited prior art. Examiner respectfully disagrees.  While Examiner understands that two further reflections within the additional optical section can be associated 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872